OPINION OF
THE COURT.
The court have generally followed the practice of the state court, in allowing witness fees. In perhaps all the states in' this circuit, each witness is allowed to claim his per diem in all the cases in which he has been summoned. But this in some eases would give a witness in the circuit court of the United States from ten to twenty dollars each day. Such cases require the alteration of the rule, and we, therefore, adopt a rule, “that where a witness shall be summoned in several causes, he Shall be allowed a per diem and mileage only in one case; and such allowance shall be distributed and charged equally among the cases in which he shall be summoned.”